Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 1 of 18 PageID: 304




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 SABRINA PAGAN AND MARIA
                                                Civ. No. 19-7176 (KM) (ESK)
 OLIVARES,

                Plaintiffs,                              OPINION

 v.

 EDUARDO RIVERA (individually and
 in his official capacity as a police
 officer of the City of Jersey City),
 MICHAEL KELLY (in his official
 capacity as Chief of Police for the
 City of Jersey City), AND JOHN
 DOES 1-50 (being fictitious names),

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiffs allege that on May 13, 2018, they were having breakfast
together when Sabrina Pagan received a phone call followed by threatening text
messages from her ex-boyfriend, Brian Miller. Miller had previously been
violent towards Ms. Pagan, and she already had a protective order against him.
Pagan was concerned, based on Miller’s text messages, that Miller may have
broken into her home and was waiting to attack her. Accordingly, plaintiffs
went to a police station in Jersey City to seek assistance. Officer Eduardo
Rivera of the City of Jersey City police department was dispatched to Ms.
Pagan’s home. Upon arriving, however, Officer Rivera required Pagan to first go
into her home to retrieve a copy of the protective order against Miller and then
required her to reenter her home to retrieve her identification. Miller was
evidently inside; after Pagan entered her home the second time, Miller attacked
her, and she began screaming for assistance. Officer Rivera is alleged to have



                                     1
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 2 of 18 PageID: 305




remained in his vehicle without coming to the aid of Ms. Pagan. Ms. Olivares
ran into the home to help Ms. Pagan. Miller then attacked and injured Olivares.
         Pagan and Olivares filed this action against Officer Rivera and Chief of
Police Michael Kelly. Chief Kelly filed an answer to the complaint. (DE 6) Officer
Rivera filed a motion to dismiss (DE 21), which is the subject of this Opinion.
Rivera moves to dismiss the amended complaint (DE 4) for failure to state a
claim under a “state-created danger” theory and for failure to provide the
required pre-suit notice of state-law tort claims under the New Jersey Tort
Claim Act. The plaintiffs, Sabrina Pagan and Maria Olivares, have filed an
opposition to Rivera’s motion to dismiss. (DE 29)
         For the reasons stated in this opinion, I will deny Officer Rivera’s motion
to dismiss the amended complaint.

    I.      Summary 1
            A.      Background
         For the purposes of a motion to dismiss, the facts alleged in the amended
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014). The allegations have not
yet been tested by any fact finder. I summarize the allegations as follows.
         In April 2018, Sabrina Pagan “obtained an Order of Protection against a
former boyfriend, Brian Miller, as the result of his physical violence against
her.” (AC ¶ 7) Unfortunately, this did not stop the harassing conduct by Mr.
Miller. (Id. ¶ 8)
         On May 13, 2018, Maria Olivares and her daughter drove to Ms. Pagan’s
residence at 947 Summit Avenue, Jersey City, New Jersey, and parked outside



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.
         “AC” = The amended complaint filed by plaintiffs. (DE 4)

                                          2
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 3 of 18 PageID: 306




Ms. Pagan’s house. (Id. ¶¶ 6, 9–10) As they ate breakfast at a nearby
restaurant, Ms. Pagan received a call from Mr. Miller in which he threatened
Pagan and also threatened to break the windshield of Olivares’s car. (Id. ¶ 10)
The threats were such that it seemed to plaintiffs that Miller had broken into
Ms. Pagan’s home, something he had done previously, and was watching
plaintiffs. (Id. ¶ 11) Accordingly, plaintiffs drove to their local police station to
request assistance with dealing with Miller. (Id. ¶ 12) A police officer told Ms.
Pagan that they would send an officer to the home and that she should wait for
the car outside the house. (Id. ¶ 13)
      Officer Rivera 2 “eventually” showed up at the home, at which point
“Plaintiffs explained the situation in detail, including the fact that [Ms. Pagan]
had an Order of Protection against Miller, the fact that Miller had been
physically violent towards her, the fact that Miller had broken into Pagan’s
home before, and the fact that he was sending texts that morning indicating
that he was watching her.” Pagan showed Officer Rivera the text messages
Miller sent that day. (Id. ¶¶ 14–16) While Pagan and Rivera were speaking,
Pagan received another text message, which she showed to the officer, that
indicated that Miller knew Ms. Pagan had called the police. (Id. ¶ 17)
      After hearing this information, Officer Rivera ordered Ms. Pagan to enter
her home, unaccompanied, and retrieve the order of protection entered against
Miller. (Id. ¶ 18) Ms. Pagan protested out of fear that Mr. Miller was hiding in
her home, but gave in. (Id. ¶ 19) She retrieved the order without incident. (Id. ¶
21) Officer Rivera then requested that Ms. Pagan again enter the home to
retrieve her identification. (Id. ¶ 22) Again, Pagan protested out of fear that
Miller had been watching and would have had the chance to hide in the home
or nearby. (Id. ¶ 23) Officer Rivera ignored this concern and Ms. Pagan
reentered the home to obtain her ID. (Id. ¶¶ 24–25)


2       Initially, plaintiffs named as a defendant Officer Edwin Perez, believing that he
was the officer that responded. As discussed below, plaintiffs subsequently amended
the complaint to name Officer Rivera, once they were informed that he had been the
officer on the scene.

                                         3
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 4 of 18 PageID: 307




      This time, while Miller was inside the home, Miller violently attacked
Pagan, shoving her down a flight of stairs. (Id. ¶¶ 25–26) Ms. Olivares heard
Pagan’s screams and screamed for Officer Rivera to get out of his car and
assist. (Id. ¶¶ 27–28) Officer Rivera did not get out of his vehicle. Olivares
therefore ran into the house to help Ms. Pagan. She too was attacked by Mr.
Miller, who shoved her down the stairs. (Id. ¶¶ 29– 31) Miller then fled.
Plaintiffs were treated at the hospital and released. (Id. ¶¶ 32, 34)
      On or about June 18, 2018, plaintiffs filed a timely notice of tort claim
against the City of Jersey City and Officer Edwin Perez. (The plaintiffs initially,
and apparently mistakenly, believed that the responding officer was Perez, not
Rivera.) (Id. ¶ 5) On February 4, 2019, plaintiffs filed their complaint in the
Superior Court of New Jersey, Law Division, Hudson County, naming Officer
Perez and Chief of Police Michael Kelly as defendants. (See DE 1) On February
27, 2019, defendants removed the action to this federal court, where it was
assigned to Chief Judge Linares. (Id.)
      On March 6, 2019, plaintiffs filed their amended complaint, which
dropped Officer Perez as a defendant and in his place named Officer Rivera.
(See AC) Plaintiffs assert claims under the Civil Rights Act, 42 U.S.C. § 1983
(Count I) and the New Jersey Civil Rights Acts, N.J. Stat. Ann § 10:6-1, et seq.
(Count II). They also assert New Jersey state law tort claims: intentional
infliction of emotional distress (Count III), negligent infliction of emotional
distress (Count IV), and negligence (Count V).
      On April 17, 2019, Chief of Police Kelly filed his answer. (See DE 6) The
case was reassigned to Judge Vazquez upon Judge Linares’s retirement. (DE 8)
      On August 2, 2019, a summons was issued as to Officer Rivera (DE 15),
and on October 10, 2019, Officer Rivera moved to dismiss plaintiffs’ amended
complaint. (DE 21) Officer Rivera asserts that the amended complaint fails to
state a claim under a state-created danger theory of liability and that plaintiffs’
common law claims fail for failure to comply with the notice provisions of the
New Jersey Tort Claims Act. (See DE 21)


                                       4
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 5 of 18 PageID: 308




         In response to Rivera’s motion to dismiss, on November 13, 2019,
plaintiffs filed a notice of tort claim naming Eduardo Rivera. On November 16,
2019, plaintiffs moved for leave to file a late notice of claim in the Superior
Court of New Jersey. (See DE 36-2) Plaintiffs asserted in support of their
motion that they had confused the relevant officer, Officer Rivera, with another
officer, Perez, who had subsequently assisted in the arrest of Miller. Although
plaintiffs moved for leave more than a year after the accident and thus outside
of the time limits outlined in N.J. Stat. Ann. § 59:8-9, they asserted that their
motion for leave was timely due to the tolling effect of the discovery rule. (DE
36-2 at 12–13) Moreover, they argued that there was no prejudice here because
the police department was put on notice of the claims and were the ones in the
best position to know that plaintiffs had misidentified the relevant officer. (Id.
at 14–16) New Jersey Superior Court Judge Costello granted the motion for late
filing of the notice of claim on February 14, 2020. (DE 42)
         On December 30, 2019, the case was reassigned to me. (DE 39)

   II.      Discussion
            A.    Legal standard
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
         That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the


                                        5
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 6 of 18 PageID: 309




defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’ . . . it asks for more than a sheer
possibility.” Id.
       Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

          B.        Count One – 18 U.S.C. § 1983
       Plaintiffs’ Section 1983 claim seeks to hold Officer Rivera liable for
substantive due process constitutional violations under a “state-created
danger” theory of liability. They allege that his action or inaction exposed them
to a danger that they otherwise would not have encountered. When a federal
right is infringed an official acting under color of state law, the Civil Rights Act
of 1871 provides a remedy:
       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of
       Columbia, subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. Section 1983 allows a party who has been deprived of rights,
privileges, or immunities secured by the Constitution to seek damages and
injunctive relief. See id.
       Section 1983 is not in itself a source of substantive rights; it provides a
remedy for violations of rights protected by other federal statutes or by the U.S.
Constitution. City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985).

                                       6
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 7 of 18 PageID: 310




Therefore, in evaluating a § 1983 claim, a court must first “identify the exact
contours of the underlying right said to have been violated” and determine
“whether the plaintiff has alleged a deprivation of a constitutional right at all.”
Id. (citing Cnty. of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

       A prima facie case under § 1983 requires a plaintiff to demonstrate that:
(1) a person deprived her of a federal right; and (2) the person who deprived her
of that right acted under color of state law. Groman v. Twp. of Manalapan, 47
F.3d 628, 633 (3d Cir. 1995) (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980)).
Element (2)—whether Officer Rivera acted under color of state law—is not
disputed by the parties. The parties’ dispute arises as to element (1)—whether
plaintiffs were deprived of a federal right.

       Whether element (1) has been sufficiently pled with respect to plaintiffs’
“state-created danger” theory depends on whether plaintiffs have satisfied the
Third Circuit’s four-part test as outlined in Kneipp v. Tedder, 95 F.3d 1199 (3d
Cir. 1996). In Kneipp, the Third Circuit held that in order to state a viable claim
where the state had created a danger a plaintiff must show:

       (1) that the harm ultimately caused to the plaintiff was foreseeable and
fairly direct;

       (2) the state actor acted in willful disregard for the plaintiff’s safety;

       (3) there was some relationship between the state and the plaintiff; and

       (4) the state actor used his authority to create an opportunity for danger
that otherwise would not have existed.

Id. at 1208.

       Element 2 requires not just negligence, but that “a state actor acted with
a degree of culpability that shocks the conscience.” K.W. by & through White v.
Se. Pennsylvania Transportation Auth., 760 F. App’x 104, 107 (3d Cir. 2019)
(citing Sanford v. Stiles, 456 F.3d 298, 304 (3d Cir. 2006)); see also M.J.G. v.
Sch. Dist. of Philadelphia, 774 F. App’x 736, 744 (3d Cir. 2019) (“While the state
actor’s behavior must always shock the conscience, the specific level of


                                        7
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 8 of 18 PageID: 311




culpability required to shock the conscience increases as the time to deliberate
decreases. Where state actors have an opportunity to deliberate and make
‘unhurried judgments,’ deliberate indifference is sufficient.” (internal citations
and quotations omitted)). Element 4 “of these conjunctive elements reflects the
fact that the substantive component of the Due Process Clause ‘is phrased as a
limitation on the State’s power to act, not as a guarantee of certain minimal
levels of safety and security. It forbids the State itself to deprive individuals of
life, liberty, or property without due process of law. . . .’” K.W. by & through
White, 760 F. App’x at 107 (citing Collins v. City of Harker Heights, Tex., 503
U.S. 115, 126 (1992)).

      Applying these four elements here, I find that plaintiffs have sufficiently
asserted facts in the amended complaint to support their § 1983 claims and
will deny Officer Rivera’s motion to dismiss with respect to the 1983 claims.

                i. Count One – Ms. Pagan
      Defendant contends that Ms. Pagan has failed to plead facts that
establish the first and second prongs of the Kneipp test. (DE 21 at 18) That is,
Officer Rivera concedes arguendo at this stage that there was a relationship
between Ms. Pagan and Officer Rivera (element 3) and that Officer Rivera
affirmatively used his authority in such a way as to create a danger (element 4).
However, Officer Rivera contends that foreseeability (element 1) and willful
disregard for Ms. Pagan’s safety (element 2) have not been sufficiently alleged.
Plaintiff Pagan responds that it was highly likely Mr. Miller was nearby, and
that if required to enter the apartment she would be attacked. Officer Rivera,
she alleges, acted with reckless indifference to this foreseeable harm. (DE 29 at
47–53).
      Construing the allegations as I must in plaintiffs’ favor, I find that Ms.
Pagan has alleged sufficient facts to state a “state-created danger” theory under
Section 1983 against Officer Rivera. I confine my analysis to the disputed first
(foreseeability) and second (reckless disregard) elements.



                                       8
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 9 of 18 PageID: 312




      As to element 1, the question is whether the harm to Ms. Pagan was
foreseeable and direct. “To adequately plead foreseeability ..., we require a
plaintiff to allege ... an awareness of risk that is sufficiently concrete to put the
[state] actors on notice of the harm.” Henry v. City of Erie, 728 F.3d 275, 282
(3d Cir. 2013) (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 238 (3d Cir.
2008)).
      Officer Rivera cites Morse v. Lower Merion School District, 132 F.3d 902
(3d Cir. 1997). (DE 21-3 at 19) In Morse, an individual who was mentally
disturbed entered a school through a door that was left unlocked, and fatally
shot a teacher. The court held that the harm was not foreseeable because
defendants were not warned and were unaware that this person was on
campus. Morse does not apply here. Ms. Pagan has alleged facts sufficient to
suggest that that Officer Rivera was actually aware of Mr. Miller’s violent
tendencies and potential presence at the home. For example, on the day in
question, Ms. Pagan asserts that she had received a threatening phone call
from Miller, and continued to receive threatening messages from him. (See AC
¶¶ 8, 10, 16) She reported these facts to the police when she sought their
assistance. Ms. Pagan informed Officer Rivera that Mr. Miller had been
physically abusive towards her, and had previously broken into her apartment.
(Id. ¶¶ 12–15) Confirming Rivera’s knowledge of Miller’s violence toward Pagan
is his specific request that she bring him the previously-obtained order of
protection. Pagan explained to Officer Rivera why she had a credible fear that
Miller was nearby. She told Rivera Officer about the threatening phone call she
had received that morning. She showed Rivera text messages she was receiving
from Miller even as they spoke outside the apartment, messages that suggested
that Mr. Miller knew she had called the police and implied he was nearby or
even in the home. (Id.) The text message threatened to damage Olivares’s car,
implying that Miller had the area under surveillance and knew the car was
currently parked there. Officer Rivera was thus aware of Mr. Miller’s violent




                                       9
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 10 of 18 PageID: 313




tendencies and it was entirely foreseeable that, should Miller be in the home,
he would again attack Ms. Pagan.
      Ms. Pagan has also established at the motion to dismiss stage that her
injuries were “fairly direct.” “[T]he plaintiff must plausibly allege that state
officials’ actions ‘precipitated or w[ere] the catalyst for’ the harm for which the
plaintiff brings suit.” Henry, 728 F.3d at 285 (quoting Morse , 132 F.3d at 910).
      Defendant suggests that as a factual matter, Ms. Pagan’s injuries were
purely the result of a third-party, Mr. Miller. That can probably be said of most
such cases; if a police officer had thrown the plaintiff downstairs, there would
be no need to invoke the state-created danger theory. Relatedly, defendant
argues that Mr. Miller might have been successful in harming Ms. Pagan
regardless of police intervention.
      This argument minimizes the allegations in the complaint. Ms. Pagan
asserts that she sought the assistance of the police to deal with an individual
who was known to be violent towards her. And, at least inferably, her
summoning the police further enraged Miller.
      The officer, dispatched to deal with Pagan’s well-founded fear of violence
at the hands of an abusive partner, was slow to react and indeed allegedly
acted so as to increase the danger. He first required Ms. Pagan to prove that
she had an order of protection. To retrieve it, the officer required her to enter
the home, while the officer—allegedly for no good reason—remained outside.
Luckily, she retrieved the order without incident. The officer, unsatisfied,
imposed a second precondition to taking her complaint seriously. He required
her to produce identification, which again required her to enter the home. At
the time, Pagan had informed the officer of Miller’s violent history toward her;
even as they spoke, she was receiving angry text messages from Miller that
implied he knew she had called the police and could be nearby or in the home.
The officer allegedly declined to accompany her to retrieve her identification
from the apartment. But for the officer’s refusal to protect her while she
followed the officer’s instructions, says Pagan, she would not have reentered
the home alone and been attacked. (See AC ¶¶ 37, 42)
                                       10
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 11 of 18 PageID: 314




      At the complaint stage these factual allegations are sufficient to satisfy
element 1 of the state-created danger doctrine, the requirement of a
“foreseeable and fairly direct” harm.
      Element (2)—that the state actor acted in willful disregard for the
plaintiff’s safety—has been interpreted as requiring that the official acted in a
manner that “shocks the conscience.” See County of Sacramento v. Lewis, 523
U.S. 833 (1998). Whether conduct shocks the conscience
      depends on the particular circumstances of the case. Walter, 544
      F.3d at 192 (quoting Miller v. City of Phila., 174 F.3d 368, 375 (3d
      Cir.1999)). Where state officials are asked to make split-second
      decisions in “‘a hyperpressurized environment,’ an intent to cause
      harm is usually required....’” Id. (quoting Sanford v. Stiles, 456
      F.3d 298, 306 (3d Cir. 2006)). By contrast, “where officials are
      afforded the luxury of a greater degree of deliberation and have
      time to make ‘unhurried judgments,’ deliberate indifference is
      sufficient to support an allegation of culpability.” Phillips, 515 F.3d
      at 240–41 (emphasis in original). The Third Circuit has recognized
      a middle-ground standard in other circumstances:
            [W]here the circumstances require a state actor to make
            something less exigent than a “split-second” decision but
            more urgent than an “unhurried judgment,” i.e., a state
            actor is required to act “in a matter of hours or minutes,” a
            court must consider whether a defendant disregarded a
            “great risk of serious harm rather than a substantial risk.”
      Id. at 241 (quoting Sanford, 456 F.3d at 306). The Third Circuit
      has described this middle-ground standard as: “gross negligence
      and arbitrariness—the state actor must ‘consciously disregard[ ] a
      great risk of serious harm.’” Walter, 544 F.3d at 193.

Van Orden v. Borough of Woodstown, 5 F. Supp. 3d 676, 683 (D.N.J.
2014).
      Defendant Rivera argues that this incident required him to make a
decision under “hurried deliberation” and that therefore the highest level
of culpability, intent to cause harm, must be shown. (DE 21-3 at 22)
Plaintiff Pagan replies that a lower standard of culpability applies
because Officer Rivera had the benefit of time and was not required to

                                        11
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 12 of 18 PageID: 315




act under pressure when he required Ms. Pagan to reenter the home
twice to retrieve documents. Therefore, says Pagan, the court should
apply either the lowest standard (deliberate indifference) or the middle-
ground approach (gross negligence and arbitrariness). The facts as pled,
she argues, would meet either standard. (DE 29 at 51–53)
      Accepting the facts in the amended complaint as true, and drawing
all reasonable inferences in favor of Ms. Pagan, I find that the highest
standard—intent to cause harm—would not apply here. There was no
time pressure. So long as Ms. Pagan was actually with the officer, she
presumably was not, or should not have been, in any danger from Miller.
The complaint, as amended, suggests that the officer did not respond
quickly to Ms. Pagan’s distress call. When he arrived, he required her to
enter the home twice, unaccompanied, to retrieve evidence of her identity
and the order of protection. It would have taken the officer no longer to
accompany her into the house than it took for him to wait outside. In
short, the complaint faults the officer for lacking any sense of urgency.
Moreover, the amended complaint sets forth facts adequate to support a
claim that Rivera “disregarded a great risk of serious harm” when he
required Ms. Pagan to enter her home twice without accompanying her or
ascertaining whether Miller was inside, and failed to respond to Pagan’s
screams as she was being assaulted.

      I am cognizant, of course, that at this stage the allegations are just
that—allegations. For purposes of a motion to dismiss, however, I am required
to accept them as true. Accordingly, Officer Rivera’s motion to dismiss Count 1
as it pertains to Ms. Pagan is denied.

               ii. Count One – Ms. Olivares
      Count 1, insofar as it is asserted by Ms. Olivares, presents a closer case.
Nevertheless, I find that the allegations are sufficient at this stage to set forth
the four elements of the Kneipp test.



                                        12
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 13 of 18 PageID: 316




      As to element 1, it was foreseeable that Officer Rivera’s failure to
intervene would endanger not only Ms. Pagan, but also Ms. Olivares. See, e.g.,
Gremo v. Karlin, 363 F. Supp. 2d 771, 784 (E.D. Pa. 2005)(“[A] harm is
foreseeable when a state actor has actual awareness, based on concrete
information, of a risk of harm to an individual ... such that the actor is on
notice that his or her act or failure to act significantly enhances the risk of
harm.”). Olivares had accompanied Pagan when she complained to the police;
she was allied with Pagan against her abuser, who had apparently taken
umbrage at the police having been summoned; and she was at the premises
with Pagan.
      Regarding element two, whether Rivera’s behavior “shocks the
conscience,” Ms. Olivares asserts that Rivera’s decision to send Pagan into the
home unprotected—already discussed above—is what caused her harm. As to
Olivares in particular, it was Rivera’s failure to respond to Pagan’s screams
that required Olivares to, in effect, do Rivera’s job by running into the building
to rescue Pagan. On these facts, Rivera could be found to be not just negligent
or even grossly negligent, but to have shown deliberate indifference or a
reckless disregard of plaintiffs’ demonstrated need for police assistance.
      Again, these are allegations that remain to be proven. If true, however,
these facts set forth conduct that would shock the conscience. See County of
Sacramento v. Lewis, 523 U.S. 833 (1998).
      Third, the “relationship” requirement of element 3 has been sufficiently
alleged. According to Kneipp, the relationship requirement “contemplates some
contact such that the plaintiff was a foreseeable victim of [the] defendant’s acts
in a tort sense.” Kneipp, 95 F.3d at 1209 n. 22. The criterion that there be
“some contact” between a state actor and a plaintiff embodies the requirement
that the danger created by a state actor cannot be directed toward the “public
at large,” but instead must be particular to a plaintiff. Here, the amended
complaint sufficiently alleges that there was contact between Rivera and
Olivares. Pagan and Olivares together sought police assistance when Miller


                                       13
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 14 of 18 PageID: 317




began threatening Pagan and threatening to damage Olivares’s car, indicating
that his anger was not confined to Pagan. Olivares stood there speaking with
Rivera before Pagan was ordered to enter the home, she was with Rivera when
Miller was apparently lurking close by, and she was interacting with Rivera
when Pagan was being attacked. (AC ¶¶ 10–15, 28–31) These allegations meet
the “some contact” criteria; with respect to these events, it cannot be said that
Olivares stood in the shoes of a member of the general public. She was a
particular individual who, with Pagan, sought the assistance of Officer Rivera
to prevent an identified danger to which she, along with Pagan, was exposed.
See Schieber v. City of Philadelphia, No. CIV. A. 98-5648, 1999 WL 482310, at
*4 (E.D. Pa. July 9, 1999).
      Fourth, I likewise find that the amended complaint asserts that Officer
Rivera used his position of authority to create a danger to Olivares. Officer
Rivera asserts essentially that it was Olivares’s act of entering the home that
created the danger to her. But “‘[i]f the state puts a man in a position of danger
... and then fails to protect [her], it will not be heard to say that its role was
merely passive; it is as much an active tortfeasor as if it had thrown [her] into a
snake pit.’” Morrow, 719 F.3d at 177 (quoting D.L. ex rel. L.R. v. Middle Bucks
Area Vocational Tech. Sch., 972 F.2d 1364, 1374 (3d Cir. 1992), and Bowers v.
DeVito, 686 F.2d 616, 618 (7th Cir. 1982)). In plaintiffs’ version, it was Rivera’s
inaction that forced Olivares into the role of rescuer; indeed, at that moment it
was obvious to Olivares, and inferably was obvious to Rivera, that Pagan was
under attack. 3 The allegations are sufficient to establish element 4.
      Accordingly, I deny Officer Rivera’s motion to dismiss as it relates to
Count 1 insofar as it is alleged by Ms. Olivares.




3        This analysis is in accord with traditional tort doctrines. “Danger invites
rescue,” and a duty of care may therefore extend to a foreseeable rescuer. See Wagner
v. Int’l Ry. Co., 232 N.Y. 176, 133 N.E. 437 (N.Y. 1921) (Cardozo, J.).



                                        14
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 15 of 18 PageID: 318




         C.     Count Two – N.J. Stat. Ann. § 10:6-1, et seq.
      The second count alleges a violation of state constitutional protections
pursuant to a state-created-danger theory under the New Jersey Civil Rights
Act (“NJCRA”). The NJCRA, N.J. Stat. Ann. § 10:6-2(c), provides that “[a]ny
person who has been deprived of any substantive rights, privileges or
immunities secured by the Constitution or laws of this State by a person acting
under color of law, may bring a civil action for damages.”
      The New Jersey State Legislature, when it enacted the NJCRA, intended
it to parallel 42 U.S.C. § 1983, and sought to incorporate existing § 1983
jurisprudence. Perez v. Zagami, 218 N.J. 202, 515 (2014); see also RaCapt. Mos
v. Flowers, 429 N.J. Super. 13, 23 (App. Div. 2012) (stating that NJCRA was
“modeled on the federal civil rights law which provides for a civil action for
deprivation of civil rights.” (citations omitted)). Thus, the NJCRA is construed
nearly identically to Section 1983.
      The parties have not suggested any distinction between the Count Two
claims under NJCRA and their Count One counterparts under 42 U.S.C. §
1983. Therefore, for the reasons outlined in Section II.B, supra, defendant’s
motion to dismiss Count Two is denied.
         D.     State Tort Claims
      Officer Rivera moves to dismiss Counts III through V, the state-law tort
claims, for failure to provide the pre-suit notice required by the New Jersey Tort
Claims Act. As noted above, on June 18, 2018, Plaintiffs filed a notice of tort
claim against the City of Jersey City. That notice inadvertently named the
wrong police officer—Officer Perez rather than Officer Rivera. Officer Rivera
contends that this error deprived him of the pre-suit notice to which he was
personally entitled. (DE 21 at 27–33) Plaintiffs respond that they timely filed
their notice of claim, placing the City and police hierarchy on notice, and that
their initial misidentification of the officer was immaterial, particularly in light




                                       15
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 16 of 18 PageID: 319




of their later cure of the error in state court. (See DE 29 at 60–61) 4 For the
reasons stated below, I will deny Officer Rivera’s motion to dismiss insofar as it
seeks to dismiss Counts III through V for lack of pre-suit notice under the
NJTCA.
      The NJTCA imposes certain procedural prerequisites to the filing of a
lawsuit. “[N]o action shall be brought against a public entity or public employee
under this act unless the claim upon which it is based shall have been
presented in accordance with the procedure set forth in this chapter.” N.J.
Stat. Ann. § 59:8-3. Such a pre-suit notice of claim must contain certain facts
about the claimant and the nature of the injury; it must be filed with the
department or agency involved in the alleged wrongful act; and it must be
signed by the claimant. Id. §§ 59:8–4, 8–6, 8–7.
      Section 59:8-8 imposes a 90-day time limit on filing a notice if the claim
is one for personal injury. A “judge of the Superior Court” may, within his or
her discretion, permit a claimant who fails to comply with the 90-day deadline
to “file such notice at any time within one year after the accrual of his claim
provided that the public entity or the public employee has not been
substantially prejudiced thereby.” Id. § 59:8-9; see also Ganame v. Univ. Hosp.,
No. A-2087-17T2, 2019 WL 1828308, at *3 (N.J. Super. Ct. App. Div. Apr. 25,
2019) (“But N.J.S.A. 59:8-9 states that at the discretion of a Superior Court
judge, a late notice of claim may be filed . . . .”). Such an application must be


4      After briefing was completed, plaintiffs sought leave to file a two-page surreply
addressing Rivera’s arguments concerning the notice of tort claim. (DE 34). Plaintiffs
were granted leave to file a two-page brief (DE 35), and ultimately filed their surreply
with the state-court briefing as an attachment. (DE 36)
       Officer Rivera objects to the filing of the state-court briefing as an attachment
because, says Officer Rivera, the court only granted plaintiffs leave to file a two-page
surreply. (DE 37). That application is rejected; whether or not they are attached, the
court may take judicial notice of public records such as court filings on a motion to
dismiss. They are noted, not for the truth of any factual assertions therein, but for
their existence and legal effect—here, that the plaintiffs applied for, and Judge Costello
granted, relief from the filing deadline as of a certain date. See S. Cross Overseas
Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426-27 (3d Cir. 1999).
See generally Fed. R. Evid. 201.

                                         16
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 17 of 18 PageID: 320




“supported by affidavits based upon personal knowledge of the affiant showing
sufficient reasons constituting extraordinary circumstances for his failure to
file notice of claim within” 90 days. Id.
      As noted above, on June 18, 2018, plaintiffs filed a notice of tort claim
naming the City of Jersey City and inadvertently naming the wrong police
officer. After this action was filed, on March 5, 2019, counsel for Chief Kelly
informed plaintiffs that they had misidentified the relevant officer. (See DE 29
at 60) The next day, plaintiffs filed an Amended Complaint naming the correct
officer, Officer Rivera. (See AC) At the time, however, plaintiffs did not file a new
notice of claim naming Rivera. After Officer Rivera moved to dismiss, in
November 2019, plaintiffs sought to remedy this omission by filing a notice of
tort claim naming Officer Rivera and by seeking leave to file a late notice of
claim from the Superior Court of New Jersey, pursuant to the procedures of
N.J. Stat. Ann. § 59:8-9, cited supra. (See DE 36-2 (Plaintiffs’ briefing before
the Superior Court seeking leave to file a late notice of tort claim)) On February
14, 2020 the Honorable Mary K. Costello of the Superior Court of New Jersey
granted the application. Citing, inter alia, the discovery tolling doctrine, she
entered an order allowing plaintiffs to file a late notice of tort claim naming
Officer Rivera and she accepted for filing, nunc pro tunc, the November 2019
notice of claim filed as to Officer Rivera. (See DE 42) Judge Costello held that
“the name of the officer involved is more of a clerical error than anything that is
material or that creates prejudice especially in light of the parallel action in
federal court.” (Id. at 2)
      That order of Judge Costello, a “judge of the Superior Court” to whom the
decision is entrusted under the statute, is dispositive. N.J. Stat. Ann. § 59:8-9.
I will therefore deny Officer Rivera’s motion to dismiss Counts III to V based on
the plaintiffs’ failure to file a notice of claim.




                                         17
Case 2:19-cv-07176-KM-ESK Document 47 Filed 04/29/20 Page 18 of 18 PageID: 321




   III.   Conclusion
      For the reasons set forth above, I will deny Officer Rivera’s motion to
dismiss the amended complaint. (DE 21)
      An appropriate order follows.
Dated: April 29, 2020

                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      18
